In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Dutchess County (For-man, J.), dated May 2, 2008, as, after a hearing, and upon a fact-finding order of the same court dated May 2, 2008, which, upon the appellant’s admission, finding that the appellant committed an act which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree, placed her with the New York State Office of Children and Family Services for a period of up to 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant’s sole contentions on appeal pertain to the procedure the Family Court followed at the dispositional phase of *1244her proceeding, as well as the alleged ineffectiveness of her counsel in connection therewith. Since the period of placement contained in the order appealed from has expired, the appeal must be dismissed as academic (see Matter of Crystal B., 63 AD3d 1056 [2009]; Matter of Shayna Y., 54 AD3d 1051 [2008]; Matter of Joaquin J., 47 AD3d 630 [2008]). Spolzino, J.P., Miller, Angiolillo and Dickerson, JJ., concur.